Circuit Court for Montgomery County
Case No. 484826-V
Argued: May 10, 2022
                                                                                        IN THE COURT OF APPEALS

                                                                                              OF MARYLAND

                                                                                           Misc. Docket AG No. 72
                                                                                           September Term, 2020


                                                                                   ATTORNEY GRIEVANCE COMMISSION
                                                                                            OF MARYLAND

                                                                                                      v.

                                                                                          AMBER LISA MAIDEN


                                                                                      Fader, C. J.,
                                                                                      Watts
                                                                                      Hotten
                                                                                      Booth
                                                                                      Biran
                                                                                      Gould
                                                                                      Eaves

                                                                                                           JJ.

                                                                                           PER CURIAM ORDER



                                                                                             Filed: May 11, 2022




 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.



                        2022-05-11 10:56-04:00




Suzanne C. Johnson, Clerk
ATTORNEY GRIEVANCE                                *       IN THE
COMMISSION OF MARYLAND
                                                  *       COURT OF APPEALS

v.                                                *       OF MARYLAND

                                                  *       Misc. Docket AG No. 72

AMBER LISA MAIDEN                                 *       September Term, 2020


                                   PER CURIAM ORDER

       For reasons to be stated in an opinion later to be filed, it is this 11th day of May

2022

       ORDERED, by the Court of Appeals of Maryland, that the Respondent, Amber

Lisa Maiden be, and she is hereby, indefinitely suspended, effective immediately, from

the further practice of law in the State of Maryland; and it is further


       ORDERED that the Clerk of this Court shall strike the name of Amber Lisa

Maiden from the register of attorneys, and pursuant to Maryland Rule 19-761(b), shall

certify that fact to the Trustees of the Client Protection Fund and the clerks of all judicial

tribunals in the State; and it is further


       ORDERED that Respondent shall pay all costs as taxed by the Clerk of this

Court, including the costs of all transcripts, pursuant to Maryland Rule 19-709(d), for

which sum judgment is entered in favor of the Attorney Grievance Commission of

Maryland against Amber Lisa Maiden.


                                                      /s/ Matthew J. Fader
                                                          Chief Judge